Citation Nr: 9928968	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  95-38 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation for systemic lupus 
erythematosus greater than 30 percent for the period from 
July 7, 1993, to August 30, 1996.

2.  Entitlement to an evaluation for systemic lupus 
erythematosus greater than 60 percent from August 30, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
rheumatoid arthritis and assigned a disability rating of 20 
percent, effective from July 7, 1993. 

The Board notes that, during the pendency of the current 
appeal the RO has re-characterized the veteran's service-
connected "rheumatoid arthritis" as a "mixed connective 
tissue disease with Raynaud's syndrome," "connective tissue 
disease," and lastly "systemic lupus erythematosus."  See 
September 1995 decision, statement of the case issued in 
September 1995, and supplemental statements of the case 
issued in December 1996 and December 1997.  The RO re-
characterized the veteran's service-connected disability so 
as to conform the description to the medical evidence of 
record.  See 38 C.F.R. § 4.13 (1998).

Subsequent to an August 1996 hearing, the disability rating 
for systemic lupus erythematosus was increased to 30 percent 
effective from July 7, 1993, and to 60 percent effective from 
August 30, 1996.

The Board remanded the veteran's appeal in May 1998 for 
further evidentiary development.  The May 1998 remand 
referred to the claim on appeal as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead represented an appeal of an 
original rating.  Consequently, the Board has re-
characterized the issue on appeal as an evaluation of an 
original award.  Moreover, consideration is given to whether 
the veteran deserves a higher ("staged") rating at any 
point during the pendency of the claim.  Id. 


FINDINGS OF FACT

1.  For the period from July 7, 1993, to August 30, 1996, the 
veteran's systemic lupus erythematosus was manifested by 
symptomatology productive of moderate impairment of health.  
The veteran did not experience frequent exacerbations and 
multiple joint and organ manifestations that were productive 
of moderately severe impairment of health due to systemic 
lupus erythematosus.  Additionally, the veteran's systemic 
lupus erythematosus was not entitled to a higher evaluation 
by combining the evaluations for residuals under the affected 
bodily systems.

2.  After August 30, 1996, the veteran's systemic lupus 
erythematosus has been manifested by symptoms equating to 
exacerbations lasting a week or more two to three times per 
year.  The veteran does not experience frequent exacerbations 
and multiple joint and organ manifestations that are 
productive of moderately severe impairment of health or acute 
systemic lupus erythematosus, with frequent exacerbations, 
producing severe impairment of health.  Additionally, the 
veteran's systemic lupus erythematosus is not entitled to a 
higher evaluation by combining the evaluations for residuals 
under the affected bodily systems.


CONCLUSIONS OF LAW

1.  For the period from July 7, 1993, to August 30, 1996, a 
rating greater than 30 percent for systemic lupus 
erythematosus was not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.88b, Diagnostic Code 6350 (1996).

2.  From August 30, 1996, a rating greater than 60 percent 
for systemic lupus erythematosus is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.88b, 
Diagnostic Code 6350 (1996); 38 C.F.R. § 4.88b, Diagnostic 
Code 6350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and her representative assert that the evaluation 
currently in effect for the veteran's service-connected 
systemic lupus erythematosus is not adequate.  It is 
maintained that her systemic lupus erythematosus is 
manifested by increased symptomatology that more nearly 
approximates the criteria for a higher rating.

Factual Background

A review of the veteran's service medical records reveals her 
complaints, diagnoses, and/or treatment for pain, swelling, 
numbness, and/or loss of circulation in the fingers, hands, 
wrists, elbows, toes, feet, knees, and/or upper back 
beginning in February 1992.  Subsequent diagnoses included 
non-specific arthralgia, fibromyalgia, grade I frostbite, 
mixed connective tissue disease, Raynaud's syndrome, and 
rheumatoid arthritis.  See service medical records dated in 
February 1992, March 1992, June 1992, July 1992, August 1992, 
September 1992, October 1992, November 1992, December 1992, 
February 1993, March 1993, and April 1993; sick slip dated in 
July 1992; hand x-rays dated in December 1992.  

A March 1993 medical evaluation board reported that the 
veteran had bilateral decreased grip strength, swelling in 
all fingers (3-4 plus), and tenderness in all finger joints.  
Additionally, tenderness was seen in the second through the 
fifth toes bilaterally.  Moreover, swelling in the shoulders 
(1-2 plus), knees, and wrists, was seen.  In addition, 
tenderness in the shoulders, knees, and wrists with movement 
was also observed.  Decreased range of motion in her hands 
and toes due to pain was seen.  She had reduced range of 
motion of the neck.  The diagnoses included symmetric 
polyarthritis most consistent with mixed connective tissue 
disease, (positive ribonucleoprotein), and Raynaud's syndrome 
involving the hands and feet that caused severe impairment of 
health.  It was also reported that the veteran's symptoms 
might be consistent with systemic lupus erythematosus.  The 
examiner opined that the veteran had significant swelling in 
her hands and was essentially unable to work in environments 
less than 60 degrees Fahrenheit.

More recently, VA treatment records, dated from July 1993 to 
September 1998, show the veteran's complaints, diagnoses, 
and/or treatment for pain and/or swelling in her fingers 
(primarily the second and third fingers of both hands at the 
distal interphalangeal and proximal interphalangeal joints), 
hands, wrists, shoulders, feet, knees, hips, and/or low back.  
They also show the veteran's complaints of fatigue, 
intermittent blurred vision, whole body morning stiffness, 
facial swelling, and a tingling sensation and/or numbness in 
her fingers, hands, toes, feet, and/or calves.  Examiners 
also reported reduced ranges of motion, edema, and arthralgia 
on occasion.  Her medications included Prednisone (since 
1992), as well as Motrin and Plaquenil.  The diagnoses 
included systemic lupus erythematosus, Raynaud's-type 
phenomenon, rheumatoid arthritis, and mixed connective tissue 
disease.  See VA treatment records dated in July 1993, 
September 1993, November 1993, January 1994, March 1994, 
April 1994, May 1994, July 1994, August 1994, September 1994, 
October 1994, November 1994, December 1994, May 1995, June 
1995, July 1995, August 1995, September 1995, October 1995, 
November 1995, December 1995, July 1996, August 1996, October 
1996, November 1996, December 1996, February 1997, May 1997, 
November 1997, December 1997, March 1998, April 1998, June 
1998, July 1998, and August 1998.  (The Board notes that 
Dorland's Illustrated Medical Dictionary 1356 & 703 (28th ed. 
1994) defines Prednisone as a synthetic glucocorticoid and 
defines glucocorticoid as a steroid.)

The Board also notes that a December 1996 treatment record 
shows that the veteran was two and a half months pregnant and 
a November 1997 treatment record indicates that she gave 
birth to a healthy baby seven weeks earlier.

Treatment records also show complaints, diagnoses, and/or 
treatment for reddish-purple discoloration of the inner 
thighs and right shoulder, a pruritic rash on legs and lower 
back, linear hyperpigmentation on the rash areas, acneform 
lesions on forehead and face, dermatitis on the scalp, 
alopecia on the temple areas, a rash on her cheeks and 
abdomen, and/or hyperpigmentation/erythematous patches on the 
flexion surface of the upper arm and the medial surface of 
the inner thighs.  See VA treatment records dated in 
September 1994, June 1996, August 1996, September 1996, 
November 1997, April 1998, July 1998, August 1998, and 
September 1998.  An April 1998 treatment record shows that it 
was believed that the veteran's skin change was secondary to 
her steroid use.

A November 1993 treatment record indicates that the veteran's 
mixed connective tissue disease was "intermittent in 
severity" and she had increased adverse symptoms in cold 
weather.  A December 1994 treatment record notes frequent 
attacks of Raynaud's-type phenomenon.  A March 1995 note in 
the treatment records reported that the veteran, due to mixed 
connective tissue disease, had difficulty walking and had 
increased adverse symptoms in cold weather.  A September 1995 
treatment record also shows that, while the veteran had 
tenderness and/or swelling in the first through fourth 
fingers of both hands at the proximal interphalangeal joints, 
in the knees, and in the ankles, only the range of motion of 
the fingers was reduced.  An August 1996 treatment record 
also shows that there was mild synovitis of the third 
proximal interphalangeal joints bilaterally.  However, it was 
also reported that the veteran had full range of motion of 
all joints.  December 1995 and November 1997 treatment 
records described the veteran's neck as deformed.  A December 
1996 treatment record described the third proximal 
interphalangeal joints as deformed.  A November 1996 note in 
the treatment records reported that, although the veteran had 
increased morning stiffness that "may limit her in the 
morning," she was nonetheless "very well capable of 
performing her job."  A November 1997 treatment record also 
reported that, while the proximal interphalangeal joints of 
her fingers were swollen and tender, range of motion was 
nonetheless full.  It also reported that the veteran's 
fingers were starting to show "swan neck deformity" 
secondary to her lupus.  A March 1998 note in the treatment 
records shows that the veteran had occasional joint pain due 
to lupus.  An April 1998 treatment record also shows the 
veteran had reversible swan neck deformities.  An August 1998 
note in the treatment records reported that the veteran had 
joint pain and stiffness due to lupus that may cause her to 
be both slow in performing her work duties and cause her 
difficulty standing for prolonged periods of time.

At a January 1994 eye examination it was suspected that the 
veteran's vision fluctuations could be caused by Plaquenil, 
hyperopia, and/or blepharitis.  Thereafter, April 1994 and 
March 1995 eye examiners opined that the veteran's blurred 
vision was secondary to blepharitis.  A July 1994 treatment 
record also reported that it was suspected that the veteran's 
blurred vision was secondary to either Hydroxychlnoqwine or 
hypertension.  A September 1995 eye examiner reported that 
the veteran was taking Plaquenil and had evidence of 
maralypathy.  Subsequently, October 1995 and May 1997 
treatment records indicate that the veteran's blurred vision 
was caused by Plaquenil and appeared to have cleared up after 
she reduced the amount of Plaquenil she was taking.  

The record on appeal also includes VA examination reports, 
dated in September 1993, December 1993, July 1995, and 
September 1996.

At the September 1993 general VA examination the veteran 
reported that her medical history included being exposed to 
cold and developing frostbite in her fingers and toes in 
February 1992.  On examination, her posture and gait were 
normal.  She was right handed.  Her skin was clear, without 
significant rashes or scars.  Lymphatic and hemic systems 
were clear by history.  The neck was supple, without enlarged 
lymph nodes or neck veins.  The thyroid was not enlarged.  
Conjunctivae were pink.  Pupils were round, equal, and 
reactive.  The fundi were clear.  Extraocular movements were 
conserved.  There were no neck bruits.  There was no 
peripheral edema or cyanosis.  Peripheral pulses were 
conserved.  There were no significant varicosities.  
Endocrine system was clear by history.  The veteran was alert 
and well oriented.  Posture, gait, balance, and speech were 
conserved.  Cranial nerves, II to XII, were clear.  
Examination of the hands and feet showed no significant 
deformities, normal and symmetric trophism, and a normal and 
symmetric color and temperature at all levels.

At the December 1993 VA joints examination, it was reported 
that the veteran had a two-year history of arthritis of her 
hands and feet.  Specifically, she was diagnosed with 
arthritis secondary to mixed connective tissue disease.  She 
complained of constant pain in her hands and feet, 
intensified by weather changes and eased by rest.  On 
examination, both hands showed normal appearance without 
deformity.  All proximal interphalangeal joints of both hands 
were mildly swollen and tender.  There was, however, no heat 
or erythema.  The range of motion of all fingers was full.  
The veteran had normal grip and grasp, normal fine and gross 
manipulations, and the thumb tip touched all fingertips as 
well as the transverse palmar fold.  Both hands were normal 
functionally.  Examination of both feet showed normal 
appearance without deformity.  There was no swelling, heat, 
erythema, or tenderness.  There was normal color, 
temperature, and vasculature.  The veteran could arise and 
stand normally.  Gait was normal.  Heel and toe gaits were 
normal.  The veteran was able to hop normally on each foot.  
The examiner opined that both feet were completely normal 
anatomically and functionally.  The diagnosis was arthritis 
secondary to mixed connective tissue disease.

At the July 1995 VA orthopedic examination, it was reported 
that the veteran had a diagnosis of mixed connective tissue 
disease.  She first developed symptoms after she had 
frostbite affecting her hands and feet.  She thereafter also 
developed Raynaud's phenomenon.  She complained of 
intermittent pain in the hands, feet, and back.  
Additionally, her back pain was reported to sometimes be in 
her neck and at other times her low back.  She had not had 
any radicular symptoms accompanying this pain.  Medications 
included Prednisone, Plaquenil (for the mixed connective 
tissue diseases), and NSAIDs (for back pain).  She complained 
of some mild pain in the hands, feet, and neck.  
Additionally, she reported that on the day of the examination 
she did not have any low back pain.  

On examination, the upper extremities moved well without 
difficulty.  She had full range of motion of the shoulders--
180 degrees of abduction and flexion, 90 degrees of internal 
and external rotation, and full extension.  However, the 
examiner observed that, range of motion studies were 
performed with caution and rather slowly, and the veteran 
complained of pain in her shoulders when she performed these 
movements.  Yet, the shoulder was not tender when palpated.  
When the examiner moved his hands from her shoulders down to 
her elbows and her forearms, squeezing with moderate 
pressure, she claimed no pain.  Range of motion of the elbows 
was:  0 degrees of extension, 145 degrees of flexion, full 
pronation, and full supination.  The motion was painless.  
There was neither tenderness, swelling, nor pain around the 
elbows.  Her wrists and hands were generally nontender to 
palpation.  However, an area over the dorsum of her hands in 
the inner metacarpal area, between digits of the long and 
ring finger bilaterally, were tender; the pain was slight.  
No hand deformities were seen except that she had some 
hyperextension of the proximal interphalangeal joints of the 
index, long, and ring fingers bilaterally.  The examiner 
opined that the foregoing deformities might be the early 
stages of a boutonniere's deformity.  Her thumb had full 
range of motion and was nontender.  (Specifically, 
circumduction of the thumb, both actively and passively, 
yielded no pain.  She had full flexion and extension of the 
interphalangeal joints of the thumbs.  Likewise, the 
metacarpal phalangeal joint of the thumbs had full range of 
motion which was painless.)  She had no palpable nodes on any 
of the terminal interphalangeal joints or proximal 
interphalangeal joints of the hands.  The range of motion of 
the wrists was 80 degrees of dorsiflexion and 70 degrees of 
palmar flexion.  Wrist motions were painless except for mild 
pain in the dorsum of the wrists with passive flexion at 
approximately 80 degrees.  No swelling in her joints or her 
hands was seen.  Ulnar and radial deviation of the wrists 
were symmetrical.  Specifically, she had 50 degrees of ulnar 
deviation and 20 degrees of radial deviation.  (The examiner 
also reported that he observed the veteran use her hands to 
move from the standing position on the floor to the 
examination table.  At that time the veteran's movements 
seemed to be without pain.  However, she carried out the 
action rather slowly and cautiously.  Moreover, when 
questioned about pain, she reported that her wrists were 
mildly painful with dorsiflexion and pressure.)  Sensory 
examination on both upper extremities was normal and 
symmetrical bilaterally.  Also, grip strength was normal and 
symmetrical bilaterally.  Intrinsic function was also normal.  
Flexors and extensors of the forearms and fingers were also 
normal. 

Examination of the feet revealed normal heels and toe gaits 
without any complaints of pain.  She walked without any kind 
of ambulatory aid.  She could rise on her heels and toes 
without pain.  There were no deformities of the feet or 
ankles.  The color and the temperature of her feet were 
normal.  Both feet were warm and symmetrical.  She had 
palpable pulses in both feet.  Her feet did not have any 
obvious deformities except for a mild plantar deformity.  She 
did not complain of pain in the arches on standing.  Sensory 
examination of the lower extremities was normal.  She had 5/5 
muscle strength in the toe flexors and extensors as well as 
the ankle dorsiflexors and extensors.  Each toe had full 
range of motion including flexion and extension at all 
joints.  Movement of the metatarsophalangeal joints and the 
inner metatarsal joints was without pain.  The examiner also 
reported that he could passively move the inner metatarsal 
joints and the patella joints around without pain.  There was 
also no obvious swelling in the veteran's feet.

Examination of the back disclosed no obvious deformities - 
the back had a normal curve including cervical lordosis, 
thoracic kyphosis, and lumbar lordosis.  Range of motion 
studies showed 90 degrees of flexion without pain.  She also 
assumed the upright position from the 90-degree position of 
flexion without pain.  Her Trendelenburg tests were negative 
bilaterally.  When she moved from standing to sitting in a 
supine position, she did so without any complaints of back 
pain.  Palpation revealed some tenderness in the cervical 
range, including the spinal processes of the fifth, sixth, 
and seventh cervical vertebrae.  There was also moderate 
tenderness in both trapezius muscles and both 
sternocleidomastoid muscles.  However, her back had full 
range of motion including left and right rotation and left 
and right lateral bending.  Also, range of motion studies of 
the neck revealed flexion and extension to be full and 
without pain.  Her dorsal spine was nontender to palpation.  
Flexing her head to her chest while lying down in the supine 
position did not produce complaints of dorsal spine pain.  
She did claim to have a pulling in her lower neck in the area 
of the trapezius muscle.  As she turned from the supine 
position to her right side, she complained of some pain in 
the right sacroiliac joint.  Palpation of the sacroiliac 
joint revealed significant tenderness at the superior aspect.  
There was also some tenderness at the lumbosacral junction 
both centrally and on the right paraspinal area.  She was 
also tender along the spinal processes throughout the lumbar 
spine.  This tenderness was mild.  Straight leg raises 
produced pain at approximately 60-90 degrees of straight leg 
raise flexion; however, this pain was described as a pulling 
sensation in the cervical and paraspinal area.  She did not 
complain of low back pain nor did she have any radicular 
symptoms.  She also did not complain of hamstring tightness 
during this maneuver.  Jansen's test was negative on both 
sacroiliac (SI) joints.  Lastly, her hip joints had full 
range of motion and were painless.

The diagnosis was systemic disease affecting multiple areas 
of her body, including her hands, feet, and her back, 
suggestive of a connective tissue disorder.  The examiner 
opined that her symptoms were of an intermittent nature and 
mostly bothered her in the morning.  It was reported that she 
was developing some hyperextension of the distal 
interphalangeal joints of both hands.  However, the examiner 
did not see any significant problems with her feet other than 
the intermittent pain about which she complained. 

At a July 1995 VA hand, thumb, and fingers examination, the 
veteran complained of arthritis in her hands and feet, back 
pain, and pain in numerous other joints.  She reported no 
rashes or other dermatologic symptoms.  Medications included 
Prednisone (since 1992), Plaquenil, and nifedipine.  
Examination of the hands and wrists disclosed no significant 
deformities.  There was slight edema on the dorsa of both 
hands.  There was good range of motion of the wrists, hands, 
and fingers.  The nails had normal trophism.  Palpation did 
not elicit tenderness.  Pulses were conserved and symmetric.  
Temperature of the hands was conserved and symmetric.  Color 
was normal except for a moderate pink coloration of the 
fingertips, but without cyanosis.  The diagnoses were 
Raynaud's syndrome, of moderate severity, as part of a mixed 
connective tissue disease.

At a July 1995 VA neurological examination, the veteran 
complained of numbness and tingling in the hands and feet 
when she was subject to cold.  She also complained of having 
headaches for the previous two or three years accompanied by 
throbbing in the eyes and, periodic blurred vision.  However, 
there was no nausea or vomiting.  Her headaches occurred 
approximately once a week and lasted approximately eight 
hours.  She also reported that they interfered with her job.

On examination, there was no memory loss or aphasia.  Speech 
was clear.  There were no bruits.  Sense of smell was intact.  
Visual fields were full.  Extraocular movements were full.  
There was no ptosis or nystagmus.  The pupils were 3 
millimeters and reactive.  Discs were flat and of normal 
color.  Facial sensation was intact.  There was no facial 
weakness.  Hearing was within normal limits.  Palate moved 
symmetrically.  There was no hoarseness.  Sternocleidomastoid 
and trapezius were strong and equal.  Tongue was in the 
midline without atrophy or fasciculation.  Extremities 
revealed no weakness, atrophy, or fasciculation.  Deep tendon 
reflexes were 2+ and equal.  The toes went down bilaterally 
to plantar stimulation.  Sensation was normal throughout.  
There were no cerebellar signs.  Romberg was negative.  The 
diagnosis was mixed connective tissue disease without 
evidence of peripheral nerve involvement, and headaches of 
unknown etiology.

At the September 1996 orthopedic VA examination the veteran 
reported that her medical history was significant for 
inflammatory arthritis which, within the last several months, 
was re-diagnosed as systemic lupus erythematosus.  She 
complained of intermittent hand swelling that, when present, 
was functionally limiting (i.e., the discomfort in her hands 
prevented her from doing standard activities such as writing 
or opening jars).  She took Prednisone to treat her 
inflammatory arthritis.  The medication provided some relief.  
She also reported symptoms of Raynaud's-type phenomenon that 
occurred exclusively in cold weather.  With regard to her 
feet, the veteran complained of intermittent but chronic pain 
in the soles of her feet.  It was also reported that the pain 
was somewhat relieved by various medications and the pain 
pattern in the feet seemed to be related to both ambulation 
and episodes of hand swelling.  However, she also reported 
that the problems resolved with rest.

On examination, the lateral four digits of the hands had very 
mild swelling at the metatarsophalangeal joints, moderate 
swelling of the proximal interphalangeal joints, and mild 
swelling of the distal interphalangeal joints.  There was 
almost no swelling noted in the hand.  There was mild ulnar 
deviation of the lateral four digits in both hands.  The 
middle finger had a slight boutonniere deformity (central 
slip deformity).  Range of motion of the metatarsophalangeal 
joint included flexion and extension at 100 percent--full 
range of motion.  The proximal interphalangeal joints had 
full range of motion except in the middle fingers.  The 
middle fingers lacked 20 degrees of full extension.  The 
distal interphalangeal joints also had full range of motion.  
The veteran had excellent function in her flexor digitorum 
superficialis (FDS) and flexor digitorum profundus (FDP) 
tendons bilaterally.  

On examination, there was good capillary refill in all digits 
of the feet.  The dorsalis pedis pulse was palpable.  
Sensation in the feet was intact to light touch.  The veteran 
had very mild discomfort with fore-foot, mid-foot, and hind-
foot motion.  No swelling was noted in either foot.  Range of 
motion of the feet was 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  The diagnoses were inflammatory 
arthritis most likely systemic lupus erythematosus with 
residual effect in the hands.  The diagnoses also included 
inflammatory arthritis of both feet, most likely secondary to 
systemic lupus.  The examiner opined that the effects on her 
hands were intermittent swelling of the metatarsophalangeal 
and proximal interphalangeal joints with deformity of the 
long finger.  The examiner reported as follows:  

I suspect that this veteran will have 
intermittent episodes of swelling.  These 
will be followed by periods of quiescence 
of her disease.  When she has these 
intermittent episodes of swelling, her 
hands will become painful and simple 
tasks such as opening and closing jars 
will become difficult.  Likewise, when 
the swelling resolves, she probably will 
be able to return to a normal activity.  
Without x-rays it is impossible to 
determine the extent of bone pathology 
that might be present although I suspect 
at this time it is very mild.
				*		*		*
. . . the prognosis for this disorder is 
that the veteran will have intermittent 
difficulties with the joints of her feet.  
I think that there will be periods when 
she feels fine followed by periods where 
in an inflammatory circumstance, she has 
significant pain and will require periods 
of rest and limited weight-bearing.  It 
is impossible to determine at this point 
osseus pathology as the veteran cannot 
have radiographs due to a potential 
pregnancy; however, I suspect that osseus 
damage at this point would be very minor, 
given the lack of swelling and erythema.

The veteran testified at a personal hearing at the RO in 
August 1996.  She reported that she had chronic pain and 
swelling in her back, neck, shoulders, upper, and lower 
extremities.  The affected joints also had limited range of 
motion.  Moreover, her fingers tingled and became numb.  In 
addition, she reported a skin discoloration.  Specifically, 
she had purplish blotches on her skin that looked like 
bruises.  However, she reported that she had not had skin 
sores.  Moreover, while she had the foregoing problems all 
year, her adverse symptomatology increased in cold weather 
(temperature below 65 degrees).  She also reported that she 
must wear gloves at temperatures below 65 degrees.  Her 
adverse symptomatology also increased the more she used her 
hands or feet.  In fact, by the end of a workday her hands 
both changed color (became purple, blue, and red with pinkish 
blots) and tingled.  She testified that the foregoing 
problems interfered with her employment both as a file clerk 
(full-time) and as a cosmetologist (part-time).  However, 
even though she experienced the foregoing problems, she also 
testified that she had not lost much time from work.  She 
simply worked with the pain.  She also reported that she took 
medication on a daily basis because of her problems.  Her 
medications included Prednisone, Motrin, and Plaquenil.  She 
also testified that she had considerable difficulty walking 
because of her swollen feet--she could not walk more than a 
city block.  Moreover, she reported that she had been given a 
special handicapped parking permit because of her problem 
walking. 

Following the Board's May 1998 remand, the veteran appeared 
for VA examination in November 1998, December 1998, and 
January 1999.  At the November 1998 VA immune disease 
examination, the veteran reported her history as outlined 
above, including the fact that she had been diagnosed with a 
collagen disease in service, specifically, rheumatoid 
arthritis and Raynaud's phenomenon.  It was also reported 
that she worked a forty-hour week.  She next reported being 
absent from work approximately two days a month because of 
medical problems related to systemic lupus erythematosus.  
She complained of chronic fatigue, joint aches and 
deformities, blurred vision, and migraine headaches.  The 
veteran reported that she had taken Prednisone daily, or 
every other day, since 1992.  Attempts to discontinue 
Prednisone had led to swelling of her lips and cheeks as well 
as a narrowing of her throat.  It was also reported that, 
while she had been on nifedipine for Raynaud's disease, it 
was discontinued when she developed a tachycardia.  She 
reported that her fingers were always cold and in cold 
weather (temperatures below 60 degrees) they first turned 
white and ached, followed by changing to a red or purple 
color.  She denied a history of kidney problems.  She also 
complained of swelling in the ankles and feet (approximately 
twice a week), tingling and sharp pains in her feet, numbness 
in her legs (when she sits for more than one hour in the same 
position), low back pain, shortness of breath when walking 
two flights of stairs, and substernal chest pains.  (The 
chest pains appeared to the examiner to be heartburn.)  She 
also reported anemia since 1992.  Moreover, she reported that 
her hair fell out in clumps and patches.  Her medications 
included Plaquenil, Motrin, and amitriptyline.

On examination, the veteran had Cushingoid facies.  The eyes 
revealed pupils that were equal and round, and reacted to 
light.  The veteran's gait was functional and her muscle 
strength was adequate.  There was no pedal edema.  There was 
intermittent blanching in the hands and some of the toes.  
Several of the toes were quite cold.  The hands had normal 
temperature.  The diagnosis was clinically active lupus 
erythematosus resulting in intermittent joint swelling in the 
hands and feet.  She was also diagnosed with Raynaud's 
phenomenon secondary to collagen disease and systemic lupus 
erythematosus and Cushingoid, adrenal suppressed, and immune 
suppression secondary to her chronic steroid usage.  

At the November 1998 VA orthopedic examination, the veteran 
reported that she lost less than one week of work a year 
because of her systemic lupus erythematosus.  It was also 
noted that, while she continued to take Prednisone, her 
dosage had been reduced.  She also reported that she took 
Motrin and Plaquenil.  She complained of periodic whole-body 
aching and morning pain in all joints, but particularly in 
her lower back (specifically, her lower paralumbosacral 
area), her shoulders, her knees, her feet, and her hands.  In 
addition, she reported that her ankles "ache" approximately 
every other day and become tender.

On examination, she had a full moon face from steroid use.  
The examiner reported that, using a goniometer, he examined 
her back, her knees, her ankles, her shoulders, her elbows, 
her fingers, and her wrists.  All of these areas showed full 
range of motion with no complaints of pain.  (When questioned 
about the lack of pain the veteran said, "that's because 
today is my good day and I took my Prednisone.")  There was 
absolutely no evidence of any heat or swelling in the 
foregoing joints.  Moreover, the veteran moved them easily.  
The only deformities found were in her fingers.  
Specifically, the ring, index, and middle fingers of both 
hands had distal interphalangeal joint hyperextension 
deformities of a moderate degree.  However, the examiner saw 
very little bony exostosis.  On the fifth finger of each hand 
she had a proximal mild hyperextension deformity in the 
proximal interphalangeal joint.  However, this joint 
exhibited little or no tenderness.  Moreover, she could make 
a full fist and had good range of motion of her digits.  Knee 
and hand x-rays revealed no abnormalities. 

The examiner reported that "[i]n the time allotted to me, 
without putting the whole day's schedule behind, I think I 
got a pretty good idea of her problems and what her 
impairment is from an orthopedic viewpoint."  He opined that 
there was no doubt that the veteran had "significant 
problems" from her systemic lupus erythematosus.  However, 
he also observed that the veteran worked full-time, her job 
required that she sit in front of a computer all day long and 
type, and she was recently promoted.  "To me, this shows 
that she can put in a full day's work, particularly using her 
fingers on the keyboard despite her complaints.  It is [also] 
noted that she recently had a full-term successful pregnancy 
in 1997."  The diagnosis was arthritic changes, due to 
systemic lupus erythematosus, of both hands and joints with 
aches and discomfort of the joints, possibly due to her 
systemic lupus erythematosus.  However, there were no gross 
limitations of motion.  The examiner specifically noted the 
following:

I have no doubt this lady has significant 
disease, but from what I can see here in 
an individual who can maintain a full-
time job, her impairment is set at about 
right at the present level.

At the December 1998 VA neurologic examination, the veteran 
reported that she only had tingling in her hands and feet in 
cold weather due to Raynaud's phenomena.  Moreover, she 
reported that she did not have constant numbness.  She also 
reported that, starting approximately one year earlier, she 
began having headaches diagnosed as migraine headaches.  Her 
headaches occurred three times a week.  However, they did not 
debilitate her.

On examination, there was no memory loss or aphasia.  Speech 
was clear.  There were no bruits.  Sense of smell was intact.  
Visual fields were full.  Extraocular movements were full.  
There was no ptosis or nystagmus.  The pupils were 3 mm and 
reactive.  Discs were flat and of normal color.  Facial 
sensation was intact.  There was no facial weakness.  Hearing 
was within normal limits.  Palate moved symmetrically.  There 
was no hoarseness.  Sternocleidomastoid and trapezius were 
strong and equal.  Tongue was in the midline without atrophy 
or fasciculation.  Extremities revealed no weakness, atrophy, 
or fasciculation.  Deep tendon reflexes were 1+ and equal.  
Toes went down bilaterally to plantar stimulation.  Sensation 
was normal throughout.  There were no cerebellar signs.  
Romberg was negative.  The diagnosis was no neurological 
findings at this time.  Moreover, the examiner opined that, 
while the veteran had migraine headaches, they were not 
related to lupus. 

At the January 1999 VA eye examination, the veteran reported 
that she did not have eye problems provided she wore her 
glasses.  On examination, visual acuity with glasses was 
20/20 in each eye at both distance and near.  Neurological 
eye examination revealed the pupils to be equal, round and 
reactive to light at 4 mm, with no afferent pupillary defect.  
Extraocular muscles were smooth and full, with no 
restrictions of gaze.  Confrontation in visual field testing 
was full to finger-counting in all quadrants bilaterally.  
Ainsler-grid testing was within normal limits.  Slitlamp 
examination was unremarkable, with no signs of injection, 
inflammation, or thinning of the sclerae.  Applanation 
tonometry was 16 mm Hg bilaterally, and there was no 
posterior subcapsular cataract.  Dilated fundus examination 
revealed pink and healthy optic nerves with cup-to-disc 
ratios of 0.3 in each eye.  The vitreous, blood vasculature, 
macula, and periphery were clear, with no signs of 
inflammation, vasculitis or holes, tears, or detachments.  
The diagnosis was systemic lupus, on Plaquenil therapy, 
without any ocular signs of problems. 

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
However, the Board notes that the Court has held that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  Moreover, when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  Additionally, as stated above, in cases where the 
original rating is appealed consideration must be given to 
whether the veteran deserves a higher ("staged") rating at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which systemic lupus erythematosus is 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 39875 (1996) (effective Aug. 30, 
1996).  Therefore, adjudication of the claim must now include 
consideration of both the old and new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used.  Id.  (The Board notes the veteran was advised 
of the new criteria by the RO in a December 1996 supplemental 
statement of the case.)

The veteran was assigned a 30 percent disability rating for 
her service-connected systemic lupus erythematosus for the 
period of July 7, 1993, to August 30, 1996, and has been 
assigned a 60 percent disability rating from August 30, 1996.  
See RO August 1996 supplemental statement of the case.  
Accordingly, because the effective date of the new Diagnostic 
Code used to rate systemic lupus erythematosus is August 30, 
1996, she will only be entitled to a higher evaluation during 
the first time period (July 7, 1993, to August 30, 1996) if 
she meets the criteria for a higher rating set out in the old 
Diagnostic Code.  However, because Congress has not provided 
otherwise, she will be entitled to a higher evaluation during 
the second time period (from August 30, 1996) if she meets 
the criteria for a higher rating set out in either the new or 
old Diagnostic Code for rating systemic lupus erythematosus.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the new schedular criteria, systemic lupus 
erythematosus warrants a 60 percent rating when it is 
manifested by exacerbations lasting a week or more, two to 
three times per year.  A 100 percent rating is warranted when 
it is acute, with frequent exacerbations, producing severe 
impairment of health.  A note to Diagnostic Code 6350 
provides, in substance, that systemic lupus erythematosus is 
to be evaluated either by combining the evaluations for 
residuals under the appropriate system, or by application of 
the rating criteria found under Diagnostic Code 6350, 
whichever method results in a higher evaluation.  61 Fed. 
Reg. 39875 (1996) (effective Aug. 30, 1996) (codified at 
38 C.F.R. § 4.88b, Diagnostic Code 6350 (1998)).

The criteria in effective prior to those listed above 
provided that systemic lupus erythematosus warranted a 
10 percent rating when it was manifested by exacerbations 
once or twice a year or when the disease had been symptomatic 
during the past two years.  A 30 percent evaluation was 
warranted when there were exacerbations lasting a week or 
more which occurred two or three times a year or related 
symptomatology productive of moderate impairment of health.  
A 60 percent evaluation required frequent exacerbations and 
multiple joint and organ manifestations that were productive 
of moderately severe impairment of health.  An 80 percent 
evaluation was warranted with less than total incapacitation, 
but with symptom combinations productive of a severe 
impairment of health.  Acute systemic lupus erythematosus 
with constitutional manifestations associated with serous or 
synovial membrane or visceral involvement or other symptom 
combinations which were totally incapacitating warranted a 
100 percent evaluation.  A note to old Diagnostic Code 6350 
provides, in substance, that systemic lupus erythematosus was 
to be evaluated either by combining the evaluations for 
residuals under the appropriate system, or by application of 
the rating criteria found under Diagnostic Code 6350, 
whichever method resulted in a higher evaluation.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6350 (1996).

Next, the Board notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Accordingly, the Board will analyze 
the veteran's adverse symptomatology accordingly.

The Period from July 7, 1993, to August 30, 1996

For the period from July 7, 1993, to August 30, 1996, 
consideration under the old criteria will be undertaken 
first.  In this regard, the Board notes that neither the 
relevant VA treatment records, nor the September 1993, 
December 1993, and July 1995 VA examination reports, provided 
a specific characterization as to the degree the veteran's 
health was impaired by her systemic lupus erythematosus.  
Nonetheless, the Board finds the dearth of abnormal findings 
made in these records to be significant in establishing the 
degree that systemic lupus erythematosus impaired her health.

The Board notes that VA treatment records showed complaints 
of pain and/or swelling in her fingers (primarily the second 
and third fingers of both hands at the distal interphalangeal 
and proximal interphalangeal joints), hands, wrists, 
shoulders, feet, knees, hips, and back.  They also showed 
occasional complaints of fatigue, intermittent blurred 
vision, whole body morning stiffness, facial swelling, and a 
tingling sensation and/or numbness in her hands, feet, and 
calves.  Reduced range of motion in some of her joints, 
edema, and arthralgia were also reported on occasion.  
Moreover, her medications included Prednisone (since 1992), 
Plaquenil, and Motrin.  See VA treatment records dated in 
July 1993, September 1993, November 1993, January 1994, March 
1994, April 1994, May 1994, July 1994, August 1994, September 
1994, October 1994, November 1994, December 1994, May 1995, 
June 1995, July 1995, August 1995, September 1995, October 
1995, November 1995, December 1995, July 1996, and August 
1996.  VA treatment records also reported that the veteran 
had frequent attacks, had difficulty walking, and her neck 
was deformed.  See VA treatment records dated in December 
1994, March 1995, and December 1995.

Adverse symptomatology productive of more than moderate 
impairment to health was not found upon VA examination.  
Specifically, VA treatment records dated in November 1993 and 
August 1996 reported her disease was intermittent in its 
severity and did not reduce the range of motion of the 
affected joints.  In addition, the September 1993 VA examiner 
reported that examination of the hands and feet showed no 
significant deformities, normal and symmetric trophism, and a 
normal and symmetric color and temperature at all levels.  
Similarly, the December 1993 VA examiner reported that the 
veteran's hands and feet were normal without loss in range of 
motion, loss of strength, deformity, or vascular problems.  
The only problem reported was that the proximal 
interphalangeal joints of both hands were mildly swollen and 
tender.  In fact, it was opined that both the veteran's hands 
functioned normally and both feet were completely normal 
anatomically and functionally.  Subsequently, the July 1995 
neurologic examiner reported that the veteran had no 
peripheral nerve involvement secondary to her systemic lupus 
erythematosus.  Likewise, the July 1995 VA hand, thumb, and 
fingers examiner reported no adverse symptoms in the 
veteran's wrists, hands, or fingers secondary to systemic 
lupus erythematosus except for slight edema on the dorsa of 
both hands.  Otherwise, the veteran's wrists, hands, and/or 
fingers had good range of motion, normal color, conserved 
temperature, and had no deformity and no tenderness to 
palpation.  Moreover, the examiner characterized the 
veteran's disease as "moderate" in severity.  The July 1995 
VA orthopedic examiner, after her looked at her shoulders, 
elbows, wrists, hands, and fingers concluded that the upper 
extremities had normal sensation, grip strength, intrinsic 
function, and moved well without difficulty.  It was also 
reported that the veteran had full, or almost full, range of 
motion in her shoulders, elbow, wrists, hands, and fingers.  
Moreover, the foregoing motion was painless except for the 
veteran's shoulder movement being guarded due to reports of 
pain and mild wrist pain at 80 degrees of flexion.  However, 
the foregoing joints were not tender to palpation except for 
the dorsa of the hands.  Additionally, no deformities were 
seen except for hyperextension of the proximal 
interphalangeal joints of the index, long, and ring fingers 
bilaterally.  Moreover, no hand swelling was seen.  
Similarly, her hips had full range of motion without pain.  
As to her feet, the examiner reported that he did not see any 
significant problems except for her subjective complaints of 
pain.  As to her back, range of motion was full.  However, it 
was also noted that the veteran had pain to palpation in the 
cervical and lumbar spine.  Tellingly, the examiner opined 
that her symptoms were only intermittent in nature. 

Given the above findings, the Board finds that the evidence 
of record strongly suggests that her overall disability 
picture did not equate to "moderately severe impairment of 
health" so as to allow a higher evaluation under the old 
Diagnostic Code.  Therefore, the veteran's systemic lupus 
erythematosus is best described as productive of no more than 
"moderate impairment of health," and thereby warranting no 
more than the assigned 30 percent rating for the period from 
July 7, 1993, to August 30, 1996, under Diagnostic Code 6350.  
38 C.F.R. § 4.88b, Diagnostic Code 6350 (1996).

The Board next looks to see if rating the adverse 
manifestations of the veteran's systemic lupus erythematosus 
separately would entitled her to a combined disability rating 
greater than the 30 percent rating assigned under Diagnostic 
Code 6350.  38 C.F.R. § 4.25.  In this regard, a review of 
the record on appeal shows that the veteran and/or VA medical 
personal have reported that her service-connected disability 
adversely affected her fingers, hands, wrists, elbows, 
shoulders, toes, feet, ankles, knees, hips, and/or back (low 
back and neck).  Arguments were also made that her adverse 
symptomatology was both musculoskeletal and neurologic in 
nature.  The record on appeal also includes claims that her 
systemic lupus erythematosus caused skin disease, swelling of 
the face, vision abnormalities, fatigue, and headaches.  
Accordingly, the Board will look at each of the foregoing 
disabilities and determine if the veteran's combined 
disability rating would exceed the 30 percent rating 
currently assigned under Diagnostic Code 6350.  Id.

First, the Board notes that relevant Diagnostic Codes provide 
that finger disabilities are rated as for ankylosis.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5216 to 5227.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Moreover, disability 
tantamount to extremely unfavorable ankylosis will be rated 
as amputation under Diagnostic Codes 5152-5156.  38 C.F.R. 
§ 4.71a-18, Note.  Extremely unfavorable ankylosis is defined 
as all joints of the finger being in extension, in extreme 
flexion, or the finger showing rotation and angulation of the 
bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5216, Note 
(a).  Ratings for codes 5216 through 5219 apply to either 
unfavorable ankylosis or limited motion preventing flexion of 
the tips of the fingers to within 2 inches of the median 
transverse fold of the palm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5216, Note (b).  

The record on appeal shows the veteran's complaints, 
diagnoses, and/or treatment for finger pain and swelling.  
See service medical records dated in March 1992, August 1992, 
October 1992, December 1992 (x-ray), February 1993, April 
1993, and March 1993 medical evaluation board examination 
(bilateral decrease grip strength, swelling in all fingers 
(3-4 plus), and tenderness at all finger joints); VA 
treatment records dated in September 1993, October 1993, 
March 1994, April 1994, July 1994, September 1994, November 
1994, September 1995, October 1995, December 1995, July 1996, 
and August 1996.

In addition, the record on appeal shows the veteran's 
complaints, diagnoses, and/or treatment for hand pain and 
swelling.  See service medical records dated in March 1992, 
August 1992, October 1992, December 1992 (x-ray), February 
1993, April 1993, and March 1993 medical evaluation board 
examination (decreased range of motion in hands due to pain); 
VA treatment records dated in February 1992, September 1993, 
October 1993, April 1994, July 1994, September 1994, November 
1994, October 1995, and September 1995.

However, the medical records during and since service fail to 
show that joints of any of the veteran's fingers were 
ankylosed or limited in motion to the extent described in 
38 C.F.R. § 4.71a, Diagnostic Code 5216, Note (b).  See VA 
treatment records dated in September 1995 (reduced range of 
motion in the first through fourth fingers of both hands 
because of tenderness and swelling at the proximal 
interphalangeal joints), August 1996 (mild synovitis of the 
third proximal interphalangeal joints bilaterally, but had 
full range of motion of all joints); VA examination reports 
dated in December 1993 (although all proximal interphalangeal 
joints of both hands were mildly swollen and tender there was 
no deformity, heat, or erythema, and range of motion of all 
fingers was full), July 1995 (good range of motion in 
fingers), and July 1995 (orthopedic examination) (some 
hyperextension of the proximal interphalangeal joints of the 
index, long, and ring fingers bilaterally, the thumbs had 
full range of motion and were nontender, and no palpable 
nodes were seen on any of the terminal interphalangeal joints 
or proximal interphalangeal joints).  Additionally, there is 
no indication in the record that the limitations the veteran 
occasionally experienced equated to disability as 
contemplated by § 4.71a as set out above.  Therefore, they 
would be rated as noncompensable under the foregoing code 
sections.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227.

Next, the Board notes that relevant Diagnostic Codes provide 
that wrist disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5214, 5215.  The Board also notes that extremely 
unfavorable ankylosis is rated as loss of use of the hand 
under Diagnostic Code 5125.  Id.

The record on appeal shows the veteran's complaints, 
diagnoses, and/or treatment for wrist pain and/or swelling.  
See service medical records dated in March 1992 and March 
1993 medical evaluation board examination (swelling and 
tenderness with movement); VA treatment records dated in 
October 1993, March 1994, July 1995, August 1995, October 
1995, November 1995, and December 1995.  However, the medical 
evidence during and since service show that the wrist had 
full or almost full range of motion.  See VA treatment record 
dated in October 1993 (full range of motion); VA orthopedic 
examination report dated in July 1995 (the wrists were not 
tender to palpitation, range of motion was 80 degrees of 
dorsiflexion and 70 degrees of palmar flexion, motion was 
painless (except for mild pain in the dorsum of the wrist 
with passive flexion at approximately 80 degrees 
bilaterally), no swelling was seen, and ulnar and radial 
deviation of the wrists were symmetrical bilaterally with 50 
degrees of ulnar deviation and 20 degrees of radial 
deviation.  The examiner also reported that that the veteran 
was able to lift herself from the floor to the examination 
table using her hands without evidence of pain in her 
wrists.).  Therefore, they would be rated as noncompensable 
under the foregoing code sections.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5214, 5215.

Next, the Board notes that relevant Diagnostic Codes provide 
that elbow disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5205, 5206, 5207, 5208.  The record shows the veteran's 
complaints, diagnoses, and/or treatment for elbow pain.  See 
VA treatment records dated in October 1995 and November 1995.  
However, all medical records during and since service show 
that the elbows had full range of motion.  See VA treatment 
records dated in September 1995 and August 1996 (all joints 
had full range of motion except for those in the fingers); VA 
orthopedic examination report dated in July 1995 (motion was 
painless and range of motion was extension 0 degrees, flexion 
145 degrees, full pronation, and full supination.  She also 
had no tenderness, swelling, or areas of pain around the 
elbows.).  Therefore, they would be rated as noncompensable 
under the foregoing code sections.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5205, 5206, 5207, 5208. 

Next, the Board notes that relevant Diagnostic Codes provide 
that shoulder disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5200, 5201.  In this regard, the record shows the 
veteran's complaints, diagnoses, and/or treatment for 
shoulder pain.  See service medical records including a March 
1993 medical evaluation board examination (tenderness with 
movement); VA treatment records dated in October 1993, July 
1995, and October 1995.  However, all medical records during 
and since service show that the shoulders had full range of 
motion.  See VA treatment records dated in October 1995 (the 
shoulder, while painful, nonetheless had full range of 
motion) and August 1996 (all joints had full range of motion 
except for those in the fingers); VA orthopedic examination 
report dated in July 1995 (while the range of motion studies 
were performed with caution and rather slowly, and the 
veteran complained of pain in her shoulders during these 
studies, she nonetheless had full range of motion of the 
shoulders--180 degrees of abduction and flexion, 90 degrees 
of internal and external rotation, and full extension.  
Moreover, the veteran had no tenderness of the shoulders with 
palpation.).  Therefore, they would be rated as 
noncompensable under the foregoing code sections.  38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5200, 5201.

Next, the Board notes that the Diagnostic Codes relating to 
the toes and feet are Diagnostic Codes 5277 to 5284.  See 
38 C.F.R. § 4.71a.  Moreover, Diagnostic Codes 5278, 5280, 
and 5281, rate the foregoing disabilities based on limitation 
of motion.  Id.

Additionally, the record on appeal shows the veteran's 
complaints, diagnoses, and/or treatment for toe and foot pain 
and/or swelling.  See service medical records including the 
March 1993 medical evaluation board examination (tenderness 
was seen in the second through the fifth toes bilaterally and 
the veteran had decreased range of motion in her toes due to 
pain); VA treatment records dated in September 1993 (feet 
pain), October 1993 (feet stiffness), September 1994 (feet 
swelling), November 1994, December 1995 (pain in arches), and 
July 1996.  In addition VA treatment records reported that 
the veteran had difficulty walking and had increased adverse 
symptoms in cold weather.  See March 1995 VA note.  However, 
at her VA examinations her toes and feet failed to 
demonstrate any adverse symptomatology that would entitled 
her to a compensable disability rating under the foregoing 
code sections.  See VA examination reports dated in September 
1993 (posture, gait, and balance were conserved and 
examination of the feet showed no significant deformities, as 
well as normal and symmetric trophism), December 1993 
(examination of both feet showed normal appearance without 
deformity, swelling, heat, erythema, or tenderness, as well 
as a normal gait, and it was opined that both feet were 
completely normal anatomically and functionally), July 1995 
(VA orthopedic examination) (the veteran had a normal gait 
without any complaints of pain, could rise on her heels and 
her toes without pain, had no deformities of the feet except 
a mild plantar deformity, she did not complain of any pain in 
the arches on standing, muscle strength in the toe flexors 
and extensors were 5/5, each toe had full range of motion 
including flexion and extension at all joints, movement of 
the metatarsal phalangeal joints and the inner metatarsal 
joints was without pain, passive movement of the inner 
metatarsal joints and the patella joints was done without 
pain, and there was also no obvious swelling in the feet).  
Therefore, they would be rated as noncompensable under the 
foregoing code sections.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5277 to 5284. 

Next, the Board notes that relevant Diagnostic Codes provide 
that ankle disabilities are also rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5270, 5271, 5272.  Moreover, the record on appeal shows 
the veteran's complaints, diagnoses, and/or treatment for 
ankle pain.  However, those same medical records show that 
the ankles had full range of motion and muscle strength.  See 
VA treatment records dated in September 1995 (full range of 
motion) and October 1995 (range of motion within normal 
limits); VA orthopedic examination report dated in July 1995 
(she had 5/5 muscle strength in the toe flexors and extensors 
as well as the ankle dorsiflexors and extensors).  Therefore, 
they would be rated as noncompensable under the foregoing 
code sections.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic 
Codes 5270, 5271, 5272. 

Knee disabilities are rated based on ankylosis and limitation 
of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 
5260, 5261.  Hip disabilities are similarly rated.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5250, 5251, 5252, 5253.  
However, all medical records show that the knees and hips had 
full range of motion.  See VA treatment records dated in June 
1995 (full range of motion) and September 1995 (full range of 
motion); see also VA orthopedic examination report dated in 
July 1995 (hip joints had full range of motion and were pain 
free).  Therefore, they would be rated as noncompensable 
under the foregoing code sections.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5251, 5252, 5253, 5256, 5260, 5261.

Next, the Board notes that relevant Diagnostic Codes provide 
that neck and low back disabilities are rated based on 
ankylosis and limitation of motion.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5286, 5287, 5289, 5290, 5292, 5295.  The 
record on appeal shows the veteran's complaints, diagnoses, 
and/or treatment for neck pain and/or a neck deformity.  See 
VA treatment records dated in September 1995 and December 
1995.  However, all medical records since service show that 
the lumbar spine and the cervical spine had full range of 
motion.  See VA treatment records dated in September 1995 
(neck had full range of motion); VA orthopedic examination 
report dated in July 1995 (the back had full range of motion, 
flexion and extension of the neck was full and without pain; 
and straight leg raises produced pain at approximately 60 to 
90 degrees).  Therefore, they would be rated as 
noncompensable under the foregoing code sections.  38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5286, 5287, 5289, 5290, 
5292, 5295.

Diagnostic Code 5285 would allow the veteran an additional 
ten percent for a demonstrable deformity of a vertebral body.  
In this regard, a December 1995 treatment record noted a neck 
deformity.  However, the record on appeal does not contain x-
ray evidence of a deformity and the veteran did not have loss 
of motion of the cervical spine.  Therefore, a compensable 
rating under Diagnostic Code 5285 was not warranted.

As to all of the foregoing musculoskeletal problems, although 
the veteran's complaints of pain have been noted, there was 
no probative objective evidence of ankylosis of all the 
joints of any finger or ankylosis of the wrists, elbows, 
shoulders, ankles, knees, hips, cervical spine, or lumbar 
spine.  There was also no actual limitation of motion 
affecting the elbows, shoulders, toes, feet, ankles, knees, 
hips, or cervical spine on use or during flare-ups, as might 
justify a compensable rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As to the veteran's wrists, although the veteran's complaints 
of pain have been noted, see DeLuca, supra, the salient point 
to be made is that, even when taking into account the pain, 
which limited wrist flexion to approximately 80 degrees 
bilaterally, it still did not entitle her to a compensable 
disability rating under the Diagnostic Codes used to rate the 
wrists.  Similarly, as to the veteran's low back, while 
straight leg raises produced pain at approximately 60 to 90 
degrees, it still did not entitle her to a compensable 
disability rating under the Diagnostic Codes used to rate the 
back.  Consequently, there being no evidence to contradict 
the July 1995 orthopedic examiner's range of motion studies 
that took into account her complaints of pain and weakness, 
the Board finds that neither the veteran's wrist nor back 
problems caused functional loss due to pain which warranted 
the assignment of a compensable rating under Diagnostic 
Code 5215 or Diagnostic Code 5292.

Turning to the question of neurological problems secondary to 
the veteran's systemic lupus erythematosus, the Board notes 
that neurological conditions are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8205 to 8540.  The Board also 
notes that the record on appeal contains numerous complaints, 
diagnoses, and/or treatment for a tingling sensation/numbness 
in her fingers, hands, toes, feet, and/or calves.  However, 
VA neurological examination in July 1995, as well as 
neurological testing conducted at the veteran's September 
1993 general VA examination and July 1995 orthopedic VA 
examination, failed to disclose that the veteran suffered 
from any adverse neurological problems secondary to her 
systemic lupus erythematosus.  These findings demonstrate 
that the veteran did not experience even mild symptoms of any 
damage to her nerves because of her systemic lupus 
erythematosus.  38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 
8540.  Therefore, absent the presentation of any disabling 
problem due to nerve damage, a compensable evaluation can not 
be assigned.  38 C.F.R. § 4.31.

As stated above, when an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Accordingly, the Board finds 
that the reddish-purple skin blotches described by the 
veteran were most closely ratable by analogy to Diagnostic 
Code 7806 (eczema).  Moreover, the Board finds that the 
veteran's facial swelling is most closely ratable by analogy 
to Diagnostic Code 7800 (disfiguring scars of the head, face, 
or neck).  38 C.F.R. § 4.118.

As to the veteran's skin blemishes, VA treatment records 
showed complaints, diagnoses, and/or treatment for reddish-
purple discoloration of the inner thighs and right shoulder 
as well as rash on her right side, abdomen, and cheeks.  See 
VA treatment records dated in July 1994, September 1994, June 
1996, and August 1996.  A single VA treatment record, dated 
in July 1994, also showed the veteran's complaints of facial 
swelling. 

However, when examined in September 1993, it was reported 
that her skin was clear, without significant rashes or scars, 
and her hands and feet had normal color.  The July 1995 VA 
hand, thumb, and fingers examiner also reported that hand 
color was normal, except for a moderate pink coloration of 
the fingertips.  Furthermore, neither the September 1993, 
December 1993, nor the July 1995 VA examiners noted a skin 
problem or facial swelling.  Accordingly, the foregoing 
medical evidence did not demonstrate that the veteran's skin 
problems were analogous to exfoliation, exudation, or itching 
of an exposed area that covered an extensive area.  In 
addition, the medical evidence of record did not contain a 
statement that her facial swelling was so severe as to amount 
to a moderate disfigurement.  38 C.F.R. § 4.1118a, Diagnostic 
Codes 7800, 7806.  Indeed, it appears that her problems along 
these lines were fairly transient.  Therefore, absent the 
presentation of a compensable level of adverse symptomatology 
under either of the foregoing Diagnostic Codes, a compensable 
evaluation cannot be assigned.

A review of the record on appeal reveals a January 1994 eye 
examination that reported that it was suspected that 
Plaquenil, hyperopia, and/or blepharitis could have caused 
vision fluctuations.  (The Board notes that blepharitis is 
defined as an inflammation of the eyelids.  See Beaty v. 
Brown, 6 Vet. App. 532, 535 (1994) (quoting Webster's Medical 
Dictionary at 80 (1986)).)  Thereafter, April 1994 and March 
1995 eye examiners opined that the veteran's blurred vision 
was secondary to blepharitis.  A July 1994 treatment record 
also reported that it was suspected that the veteran's 
blurred was secondary to either "Hydroxychlnoqwine" or 
hypertension.  

A decrease in central visual acuity is compensable when 
corrected vision in one eye is 20/50 or worse and when the 
other eye is 20/40 or worse.  38 C.F.R. § 4.84a.  
Blepharitis, if rated by analogy to conjunctivitis, warrants 
a 10 percent rating for any active process with objective 
symptoms.  Diagnostic Code 6018.

Tellingly, VA treatment records show the veteran's 
complaints, diagnoses, and/or treatment for blurred vision.  
See VA treatment records dated July 1993, October 1993, May 
1994, July 1994, September 1994, October 1994, November 1994, 
March 1995, September 1995, October 1995, November 1995, and 
June 1996.  Therefore, even though an October 1995 treatment 
record reported that the veteran's blurred vision might have 
cleared up since she reduced her dosage of Plaquenil, the 
Board finds that the evidence, both positive and negative, 
was at least in equipoise.  Under such circumstances, and 
granting the veteran the benefit of any doubt in this matter, 
the Board concludes that her symptoms were active.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998).  Accordingly, a 
compensable ten- percent rating, the maximum disability 
rating available, was assignable for the veteran's vision 
abnormalities.  38 C.F.R. § 4.84a, Diagnostic Code 6018.  
However, central visual acuity was correctable to 20/20, and 
therefore not compensable.  

Given the above record on appeal, the Board finds that the 
veteran's complaints of headaches are most closely ratable by 
analogy to Diagnostic Code 8100.  38 C.F.R. § 4.20.  Under 
Diagnostic Code 8100 a 10 percent evaluation is warranted for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The record on appeal shows the veteran's complaints, 
diagnoses, and/or treatment for headaches.  See July 1995 VA 
neurological disorder examination (the veteran reported that 
she had had headaches for the past two or three years that 
caused some throbbing in the eyes, periodic blurred vision, 
and occurred approximately once a week and lasted 
approximately eight hours.  However, there was no nausea or 
vomiting.  The diagnosis was headaches of unknown etiology).  
However, the Board finds that the medical evidence of record 
does not depict characteristic prostrating attacks as 
contemplated by Diagnostic Code 8100.  In other words, the 
claims file was devoid of evidence showing that the veteran's 
headaches incapacitated her for a substantial period of time 
during which she must lie down and rest until the headaches 
abate.  Rather, the foregoing evidence shows that she 
primarily experienced headaches which have less impact on her 
ability to work than prostrating ones would.  Accordingly, 
the Board finds that the impairment from headaches did not 
meet the criteria to be found compensable under Diagnostic 
Code 8100.  38 C.F.R. § 4.124a.

In summary, the Board finds that evaluating individually the 
adverse manifestations of the veteran's systemic lupus 
erythematosus for the period of July 7, 1993, to August 30, 
1996, would only entitled the veteran to a combined 
disability rating of 10 percent.  38 C.F.R. § 4.25 (1998).  
Therefore, given the discussion above, the Board finds that 
the veteran's symptoms, for the period of July 7, 1993, to 
August 30, 1996, were best approximated by the criteria for a 
30 percent rating under old Diagnostic Code 6350, whether 
evaluating her symptoms under the old criteria or by looking 
at her disabling manifestations separately.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6350 (1996).  Therefore, the 
preponderance of the evidence is against the assignment of a 
rating higher than 30 percent for the veteran's service-
connected systemic lupus erythematosus for the period of July 
7, 1993, to August 30, 1996.

A Higher Evaluation after August 30, 1996

Turning to the issue of a higher evaluation from August 30, 
1996, the Board will consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra.  Consideration under the old criteria will be 
undertaken first. 

Initially, the Board notes that neither the relevant VA 
treatment records, nor the September 1996, November 1998, 
December 1998, nor January 1999 VA examination reports, 
provided a specific characterization as to the degree the 
veteran's health was impaired by her systemic lupus 
erythematosus.  Nonetheless, the Board once again finds the 
dearth of abnormal findings made in these records to be 
significant in establishing the degree of her impaired 
health.

As reported above, VA treatment records continue to show 
complaints of pain and/or swelling in her fingers (primarily 
the second and third fingers of both hands at the distal 
interphalangeal and proximal interphalangeal joints), hands, 
wrists, shoulders, feet, knees, hips, and back.  They also 
show occasional complaints of fatigue, intermittent blurred 
vision, whole body morning stiffness, facial swelling, and a 
tingling sensation and/or numbness in her hands, feet, and 
calves.  Reduced ranges of motion in some of her joints, 
edema, and arthralgia were also reported on occasion.  
Moreover, her medications continued to include Prednisone 
(since 1992), as well as Motrin and Plaquenil.  See VA 
treatment records dated in October 1996, November 1996, 
December 1996, February 1997, May 1997, November 1997, 
December 1997, March 1998, April 1998, June 1998, July 1998, 
and August 1998.

Specifically, VA treatment records reported the veteran's 
neck was deformed (See December 1995 and November 1997 
treatment records), her third proximal interphalangeal joint 
was deformed (See December 1996 treatment record), and she 
had reversible swan neck deformities (See April 1998 
treatment record).  Additionally, a March 1998 note reported 
that the veteran had occasional joint pain due to lupus.  
Moreover, an August 1998 note reported that the veteran had 
joint pain and stiffness due to lupus that may cause her to 
be slow in performing her work duties and experience 
difficulty standing for prolonged periods of time.

In addition, treatment records continued to show the 
veteran's complaints, diagnoses, and/or treatment for a skin 
problem.  Specifically, a pruritic rash on legs and lower 
back, linear hyperpigmentation on the rash areas, acneform 
lesions on forehead and face, dermatitis on the scalp, 
alopecia on the temple areas, and/or 
hyperpigmentation/erythematous patches on the flexion surface 
of upper arm and medial surface of inner thighs.  See VA 
treatment records dated in September 1996, November 1997, 
April 1998, July 1998, August 1998, and September 1998. 

However, a November 1996 note reported that, although the 
veteran had increased morning stiffness that "may limit her 
in the morning," she was nonetheless "very well capable of 
performing her job."  Moreover, a May 1997 treatment record 
reported that the veteran's blurred vision was caused by 
Plaquenil and appeared to have cleared-up since she either 
reduced her dosage of Plaquenil or stopped taking Plaquenil.  
Furthermore, while a November 1997 treatment record reported 
that the proximal interphalangeal joints of the veteran's 
fingers were swollen, tender, and starting to show "swan 
neck deformity" secondary to her lupus, range of motion was 
nonetheless full.  Interestingly, an April 1998 treatment 
record also reported that it was believed that her skin 
change was secondary to her steroid use.

Moreover, adverse symptomatology productive of more than 
moderate impairment of health was not found upon specific VA 
examination.  Specifically, the September 1996 VA examiner 
reported that, as to her fingers and hands, the veteran had 
intermittent swelling of the metatarsophalangeal and proximal 
interphalangeal joints with deformity of the long fingers 
which when active would cause her hands to become painful and 
cause simple tasks (such as opening and closing jars) to 
become difficult.  However, when the swelling resolved, she 
would be able to return to normal activity.  It was also 
reported that "[w]ithout x-rays it is impossible to 
determine the extent of bone pathology that might be present 
although I suspect at this time it is very mild."  As to her 
toes and feet, this examiner similarly reported that the 
veteran would have intermittent periods when her feet would 
be inflamed and she would have significant pain that would 
require periods of rest and limited weight-bearing.  However, 
it was once again reported that "[i]t is impossible to 
determine at this point osseus pathology as the veteran 
cannot have radiographs due to a potential pregnancy; 
however, I suspect that osseus damage at this point would be 
very minor, given the lack of swelling and erythema."

Tellingly, at the November 1998 immune disease examination, 
the examiner reported that the veteran worked a forty-hour 
week and was absent from work approximately two days a month 
because of medical problems related to systemic lupus 
erythematosus.  Moreover, the veteran's examination was 
normal except for Cushingoid facies, intermittent blanching 
in the hands and some of the toes, and several of the toes 
being cold.  (Specifically, pupils were equal and round, and 
reacted to light, gait was functional, her muscle strength 
was adequate, no pedal edema was seen, and the hands had 
normal temperature.)  Additionally, the veteran was diagnosed 
with clinically active lupus erythematosus resulting in 
intermittent joint swelling in her hands and feet.  
Interestingly, it was also opined that the veteran Raynaud's 
phenomenon was secondary to collagen disease and lupus, and 
her steroid use caused Cushingoid as well as adrenal 
suppression, and immune suppression.  (As stated previously, 
Prednisone, which the veteran had been taking since 1992, is 
a steroid.  Dorland's Illustrated Medical Dictionary 1356 & 
703 (28th ed. 1994).)

Thereafter, the November 1998 orthopedic examiner reported 
that the veteran lost less than one week a year from work 
because of her lupus symptoms.  Additionally, on examination, 
the veteran had full range of motion with no complaints of 
pain in her back, knees, ankles, shoulders, elbows, fingers, 
and wrists.  On the other hand, the examiner also reported 
that the veteran had a full moon face from her steroid use.  
Additionally, it was reported that the veteran had aching and 
discomfort of the joints in her hands possibly due to lupus 
and the only joint deformities found were in her fingers.  
However, she could still make a full fist and had good range 
of 

motion of her digits.  Moreover, knee and hand x-rays 
revealed no abnormalities.  The examiner opined that the 
veteran had significant problems from her lupus.  However, he 
also observed that the veteran worked full-time sitting in 
front of a computer and she was recently promoted.  "To me, 
this shows that she can put in a full day's work, 
particularly using her fingers on the keyboard despite her 
complaints.  It is noted that she recently had a full-term 
successful pregnancy in 1997."  In addition, the examiner 
opined that, "I have no doubt this lady has significant 
disease, but from what I can see here in an individual who 
can maintain a full-time job, her impairment is set at about 
right at the present level."

Subsequently, the veteran complained at a December 1998 
neurologic evaluation of tingling in her hands and feet in 
cold weather, but she also reported that she did not 
otherwise have any tingling.  She also reported that she did 
not have constant numbness.  Moreover, while she reported 
being diagnosed with migraine headaches that occurred three 
times a week, they did not debilitate her.  In addition, on 
examination, no adverse neurological findings were found.  
Furthermore, the examiner opined that the veteran's migraine 
headaches were not related to her lupus.

Lastly, the January 1999 eye examiner reported that, not only 
did the veteran claim to have no problems provided she wore 
her glasses, but examination failed to disclose any ocular 
signs or problems. 

Given the above findings, the Board finds that the evidence 
of record strongly suggests that her overall disability 
picture does not equated to "moderately severe impairment of 
health" so as to allow a higher evaluation under old 
Diagnostic Code 6350.  Therefore, the veteran's systemic 
lupus erythematosus is best described as productive of no 
more than "moderate impairment of health," and thereby 
warranting no more than a 30 percent rating from August 30, 
1996, under old Diagnostic Code 6350.  38 C.F.R. § 4.88b, 
Diagnostic Code 6350 (1996).

Turning to the criteria that became effective in August 1996, 
the Board finds that an evaluation greater than 60 percent is 
not warranted under these new rating criteria from August 30, 
1996.  As noted above, a 100 percent rating is warranted for 
acute lupus with frequent exacerbations, producing severe 
impairment of health.  However, such problems are not 
characteristic of the veteran's disability.  Since August 
1996 VA examiners have only reported that her systemic lupus 
erythematosus caused problems with intermittent painful 
swelling of the hands and feet which, when active, impaired 
her ability to use her hands to carry out everyday activity 
and her ability to ambulate.  She has had intermittent 
blanching in the hands and some of the toes, cold toes, 
problems secondary to the steroids she took to treat her 
lupus symptoms (including Cushingoid, full moon face, having 
adrenal and immune system suppressed), Raynaud's phenomenon 
(secondary to collagen disease and lupus), aching and 
discomfort of the joints in her hands, and finger joint 
deformities.  Moreover, VA treatment records show complaints, 
diagnoses, and/or treatment for a skin problem possibly 
secondary to her steroid use.  Furthermore, VA personnel have 
also reported that, although the veteran had increased 
morning stiffness that "may limit her in the morning," she 
was nonetheless "very well capable of performing her job," 
and her fingers, while swollen, tender, and starting to show 
"swan neck deformity" nonetheless, had full range of 
motion.  Accordingly, there is no suggestion that these 
problems have caused severe impairment of health as 
contemplated by the types of problems specifically identified 
in the rating criteria for a 100 percent rating.

Additionally, the Board notes that the veteran had claimed to 
have joint aches, blurred vision, and migraine headaches.  
She also complained of intermittent hand swelling that, when 
present, was functionally limiting.  Moreover, she complained 
of swelling in the ankles and the feet (approximately twice a 
week), tingling and sharp pains in her feet, numbness in her 
legs (when she sits for more than one hour in the same 
position), and lower back pain.  However, the objective 
medical evidence of record does not support the veteran's 
claims.  Specifically, the record on appeal is devoid of 
medical evidence that the veteran experienced neurological 
problems, including loss of sensation in the extremities and 
migraine headaches, secondary to her systemic lupus 
erythematosus.  See December 1998 VA neurological 
examination.  Similarly, the January 1999 VA eye examiner 
reported 

that the veteran did not experience vision problems, such as 
double vision, secondary to her lupus.  Moreover, while the 
veteran complained of multiple joint pain, swelling, and/or 
deformities, the most recent VA orthopedic examination 
revealed no such joint problems except for in her fingers.  
See November 1998 VA orthopedic examination.  Therefore, 
while the veteran no doubt has health problems and VA 
examiners have opined that the veteran has "significant 
disease," such difficulties do not rise to the level 
contemplated by the criteria for a 100 percent rating.  Her 
difficulties, while bothersome, are not acute with frequent 
exacerbations producing severe impairment to health.  This is 
particularly so given the veteran's ability to work forty 
hours a week entering information into a computer, being 
recently promoted, and missing so little time because of her 
systemic lupus erythematosus symptoms.

Given the discussion above, the Board finds that the 
veteran's symptoms from August 30, 1996, are best 
approximated by the criteria for a 60 percent rating under 
Diagnostic Code 6350, whether evaluating her case under the 
old or new criteria.  See 38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against the assignment of a 
rating higher than 60 percent for the veteran's service-
connected lupus from August 30, 1996, when looking at 
Diagnostic Code 6350, old or new.

The Board next looks to see if rating the adverse 
manifestations of the veteran's lupus separately would 
entitled her to a combined disability rating greater than the 
60 percent rating currently assigned under Diagnostic 
Code 6350.  38 C.F.R. § 4.25 (1998).  As stated previously, a 
review of the record on appeal shows that the veteran and/or 
VA examiners have reported that her service-connected 
disability may adversely affected her fingers, hands, wrists, 
elbows, shoulders, toes, feet, ankles, knees, hips, and/or 
back (low back and neck).  Arguments were also made that her 
adverse symptomatology were both musculoskeletal and 
neurological in nature.  The record on appeal also shows 
claims that her systemic lupus erythematosus caused a skin 
problem, swelling of the face, vision abnormalities, fatigue, 
and headaches.  Accordingly, the Board will look at each of 
the foregoing disabilities and determine if the veteran's 
combined disability rating would exceed the 60 percent rating 
currently assigned under Diagnostic Code 6350.  38 C.F.R. 
§ 4.25 (1998).

The record on appeal from August 30, 1996, shows the 
veteran's complaints, diagnoses, and/or treatment for finger 
pain and/or swelling.  See VA treatment records dated in 
November 1996, December 1996, May 1997, November 1997, and 
December 1997.  In addition, the record on appeal shows the 
veteran's complaints, diagnoses, and/or treatment for hand 
pain and/or swelling.  See VA treatment records dated in 
February 1997, May 1997, December 1997, April 1998, and 
August 1998.  However, the medical records from August 30, 
1996, fail to show that the joints of any of the veteran's 
fingers were ankylosed or otherwise compensable as defined in 
38 C.F.R. § 4.71a, Diagnostic Code 5216, Note (b).  See VA 
treatment record dated in November 1997 (although the 
proximal interphalangeal joints of the fingers were swollen 
and tender, range of motion was nonetheless full).  VA 
examination reports dated in September 1996 show that the 
lateral four digits of the hands had very mild swelling at 
the metatarsophalangeal joints, proximal interphalangeal 
joints, and the distal interphalangeal joints, and the middle 
finger had a slight boutonniere deformity.  However, range of 
motion of all metatarsophalangeal joints was flexion and 
extension at 100 percent.  All the proximal interphalangeal 
joints had full range of motion except in the middle finger.  
The middle fingers lacked 20 degrees of full extension.  The 
distal interphalangeal joints also had full range of motion.  
November 1998 (orthopedic examination) shows that, while the 
ring, index, and middle fingers of both hands had distal 
interphalangeal joint hyperextension deformities of a 
moderate degree and the fifth finger of each hand had a 
proximal mild hyperextension deformity in the proximal 
interphalangeal joint, the joints exhibited little or no 
tenderness and she could make a full fist and had good range 
of motion of her digits.  Therefore, they are not entitled to 
compensable ratings under the foregoing code sections.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227.

Next, the Board notes that relevant Diagnostic Codes provide 
that wrist disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, 

Diagnostic Codes 5214, 5215 (1998).  Moreover, the record on 
appeal from August 30, 1996, shows the veteran's complaints, 
diagnoses, and/or treatment for wrist pain.  See VA treatment 
record dated in January 1997.  However, the medical records 
since August 30, 1996, also shows the wrists had full range 
of motion.  See VA examination report dated in November 1998 
(orthopedic examination) (full range of motion without 
complaints of pain or evidence of heat, swelling, or 
deformity, and the joint moved easily).  Therefore, because 
all medical records from August 30, 1996, show that the 
wrists had full range of motion, they are not compensable 
under the foregoing code sections.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5214, 5215.

Next, the Board notes that relevant Diagnostic Codes provide 
that elbow disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5205, 5206, 5207, 5208 (1998).  However, VA treatment 
records do not show the veteran's complaints, diagnoses, or 
treatment for elbow problems since August 30, 1996.  
Moreover, when examined by VA in November 1998, the 
orthopedic examiner opined that the veteran's elbows had full 
range of motion.  It was also reported that, not only did the 
veteran not complain of pain, but on examination, there was 
no evidence of heat, swelling or deformity, and the joints 
moved easily.  Therefore, because all medical records from 
August 30, 1996, show that the elbows had full range of 
motion, they are rated as noncompensable under the foregoing 
code sections.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic 
Codes 5205, 5206, 5207, 5208. 

Next, the Board notes that relevant Diagnostic Codes provide 
that shoulder disabilities are also rated based on ankylosis 
and limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5200, 5201 (1998).  Moreover, the record since August 
30, 1996, shows the veteran's complaints, diagnoses, and/or 
treatment for shoulder pain.  See VA treatment record dated 
in January 1997.  However, when examined by VA in November 
1998 the orthopedic examiner opined that the veteran's 
shoulders had full range of motion.  It was also reported 
that, not only did the veteran not complain of pain, but on 
examination, there was no evidence of heat, swelling or 
deformity, and the joints moved easily.  Therefore, because 
all medical records from August 30, 1996, show the shoulders 
had full range of motion, they are not compensable under the 
foregoing code sections.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5200, 5201. 

Next, the Board notes that the Diagnostic Codes provide that 
toe and foot disabilities are rated based on Diagnostic 
Codes 5277 to 5284.  See 38 C.F.R. § 4.71 (1998).  
Additionally, the record on appeal shows the veteran's 
complaints, diagnoses, and/or treatment for toe and foot pain 
and/or swelling.  See VA treatment records dated in November 
1996, December 1996, February 1997, May 1997, November 1997, 
December 1997, April 1998, and August 1998.  In addition an 
August 1998 note reported that the veteran had joint pain and 
stiffness due to systemic lupus erythematosus that may cause 
her difficulty standing for prolonged periods of time.  
Furthermore, at her September 1996 VA examination, the 
veteran complained of intermittent pain in the soles of her 
feet somewhat relieved by various medications.  Moreover, on 
examination, there was very mild discomfort with fore-foot, 
mid-foot, and hind-foot motion.  However, no swelling was 
noted in either foot.  Additionally, range of motion of the 
each foot was 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion.

Therefore, the Board finds that the evidence, both positive 
and negative, is at least in equipoise.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that her symptoms 
equate to the requirements for a "moderate" foot injury 
under Diagnostic Code 5284.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (1998).  Accordingly, a compensable ten-percent 
rating is assignable for the right toes and foot disability 
and a separate compensable ten-percent rating is assignable 
for the left toes and foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).

However, the record on appeal is devoid of evidence that her 
toe and foot problems would call for the assignment of a 
higher rating.  Specifically, criteria for rating foot 
injuries allow for a 20 percent rating when there is a 
"moderately severe" disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  The term "moderately 

severe" is not defined by regulation.  However, the overall 
regulatory scheme relating to the feet and toes contemplates 
20 percent ratings in cases where problems include such 
difficulties as dorsiflexion of all toes unilaterally and 
marked tenderness under the metatarsal heads.  See Diagnostic 
Code 5278 (1998) (no more than 10 percent is warranted even 
if the great toe is dorsiflexed).  A 20 percent rating may 
also be assigned when there is moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  See Diagnostic 
Code 5283.  However, as already noted, the record does not 
indicate that the veteran's disability approximates such 
degrees of debility.  

The veteran testified that she had pain and swelling in her 
feet that increased both with use and in cold weather.  She 
also reported that, because of the foregoing problems she 
could not walk more than a city block and had been given a 
handicapped parking space.  However, when examined in 
September 1996, the only adverse symptoms found were very 
mild discomfort and range of motion limited to 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  38 C.F.R. 
§ 4.71-3, Plate II (normal range of motion of the ankle is 20 
degrees of dorsiflexion, and 45 degrees of plantar flexion.)  
The examination did not reveal problems of the type 
contemplated for higher ratings under similar diagnostic 
codes.  Therefore, the Board finds that, while the term 
"moderately severe" is not defined by regulation, when 
compared with other comparable ratings for the feet, this 
term must be understood to require more than the type of 
problems experienced by the veteran.  As suggested by the 
reference to Diagnostic Code 5278 above, even dorsiflexion of 
the great toe warrants no more than a 10 percent rating.  See 
Diagnostic Code 5278.  Consequently, where, as here, the 
veteran's toe and foot disability causes no more disabling 
symptoms than described above, a higher rating is not 
warranted under Diagnostic Code 5284.

Next, the Board notes that relevant Diagnostic Codes provide 
that ankle disabilities are also rated based on ankylosis and 
limitation of motion and ankylosis.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5270, 5271, 5272 (1998).  However, VA 
treatment records do not show complaints, diagnoses, and/or 
treatment for ankle 

problems per se since August 30, 1996.  Specifically, at her 
November 1998 VA immune disease examination the veteran 
complained of intermittent swelling of her ankles and at her 
November 1998 orthopedic examination she complained that her 
ankles "ache" and become tender.  However, the orthopedic 
examiner opined that the veteran's ankles had full range of 
motion.  It was also reported that there was no evidence of 
heat, swelling or deformity, and the joints moved easily.  
Therefore, because all medical records from August 30, 1996, 
show the ankles had full range of motion, they are not 
compensable under the foregoing code sections.  38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5270, 5271, 5272.

The Board notes once again that relevant Diagnostic Codes 
provide that knee disabilities are rated based on ankylosis 
and limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5260, 5261 (1998).  Moreover, the record on 
appeal from August 30, 1996, shows the veteran's complaints, 
diagnoses, and/or treatment for knee pain and/or swelling.  
See VA treatment records dated in January 1997, April 1998, 
and December 1997.  Additionally, at her November 1998 
orthopedic examination, she complained of knee pain.  
However, on examination, the knees had full range of motion, 
there was no evidence of heat, swelling or deformity, and the 
joints moved easily.  Moreover, x-rays revealed no 
abnormalities.  Therefore, because all medical records from 
August 30, 1996, show the knees had full range of motion, 
they are not compensable under the foregoing code sections.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261. 

Diagnostic Codes provide that hip disabilities are rated 
based on ankylosis and limitation of motion.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5250, 5251, 5252, 5253 (1998).  
However, neither VA treatment records nor VA examination 
reports show the veteran's complaints, diagnoses, and/or 
treatment for hip problems per se since August 30, 1996.  In 
addition, the veteran did not complain of hip problems at her 
August 1996 personal hearing.  Accordingly, a compensable 
disability rating is not appropriate under the code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253. 


Neck and low back disabilities are rated based on ankylosis 
and limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5286, 5287, 5289, 5290, 5292, 5295 (1998).  The record 
on appeal shows the veteran's complaints, diagnoses, and/or 
treatment for low back pain and/or tenderness.  See VA 
treatment records dated in December 1996, January 1997, and 
November 1997.  They also show complaints, diagnoses, and/or 
treatment for a neck deformity.  See VA treatment record 
dated in November 1997.  Moreover, at her August 1996 
personal hearing, she reported chronic pain and swelling in 
her back and neck.  Additionally, at her November 1998 
orthopedic examination, she complained of morning pain in all 
joints but particularly in her lower back.  Specifically, she 
reported that her back pain was focused at the lower 
paralumbosacral area and in the midline.  However, on 
examination, her low back and neck had full range of motion 
with no complaints of pain, no evidence of heat, swelling or 
deformity, and the joints moved easily.  Therefore, because 
all medical records from August 30, 1996, show the low back 
and neck had full range of motion, they are not compensable 
under the foregoing code sections.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5286, 5287, 5289, 5290, 5292, 5295.

Moreover, the Board notes that, as noted previously, 
Diagnostic Code 5285 would allow the veteran an additional 
ten percent for a demonstrable deformity of a vertebral body.  
Additionally, a November 1997 treatment record reported a 
deformity.  However, as seen above, the veteran had neither 
x-ray evidence of a deformity nor a compensable level of loss 
of motion in her back.  Therefore, a compensable rating under 
Diagnostic Code 5285 is not warranted.

As to all of the foregoing musculoskeletal problems, although 
the veteran's complaints of pain have been noted, there was 
no probative objective evidence of ankylosis of the joints of 
any finger or ankylosis of the hands, wrists, elbows, 
shoulders, ankles, knees, cervical spine, and/or lumbar 
spine.  There was also no actual limitation of motion of 
either hand, wrist, elbow, shoulder, ankle, knee, cervical 
spine, and/or lumbar spine on use or during flare-ups, as 
might justify a compensable rating.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As to the veteran's toe and foot disabilities, the Board 
notes that functional loss attributable to pain on use has 
been considered in arriving at the current assessments.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); Johnson v. Brown, 
9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  However, the Board finds that, based on the 
existing record, the 10 percent rating currently assigned 
each foot pursuant to Diagnostic Code 5284 takes into account 
her complaints of pain and compensates her for it.  38 C.F.R. 
§§ 4.40, 4.45.

Turning to the question of neurological problems secondary to 
the veteran's systemic lupus erythematosus, the Board notes 
that adverse neurological conditions are rated under 
38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8540 (1998).  
The Board also notes that the record on appeal contains 
numerous complaints, diagnoses, and/or treatment for a 
tingling sensation/numbness in her fingers, hands, toes, 
feet, and/or calves.  However, VA neurological examination in 
December 1998, as well as neurological testing conducted at 
the September 1996 VA examination and in a December 1996 
treatment record, fail to disclose that the veteran 
experienced any adverse neurological problems secondary to 
her systemic lupus erythematosus.  These findings demonstrate 
that the veteran does not experience even mild symptoms of 
any damage to her nerves because of her systemic lupus 
erythematosus.  38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 
8540 (1998).  Therefore, absent the presentation of any 
disabling symptom due to nerve damage, a compensable 
evaluation can not be assigned.  38 C.F.R. § 4.31 (1998).

As stated above, the Board finds that the veteran's skin 
problem is most closely ratable by analogy to Diagnostic 
Code 7806 (eczema) and the facial swelling is most closely 
ratable by analogy to Diagnostic Code 7800 (disfiguring scars 
of the head, face, or neck).  38 C.F.R. §§ 4.20, 4.118 
(1998).

As to the veteran's skin blemishes, VA treatment records show 
complaints, diagnoses, and/or treatment for a pruritic rash 
on her legs and lower back, linear hyperpigmentation on the 
rash areas, acneform lesions on forehead and face, 

dermatitis on the scalp, alopecia on the temple areas, and 
hyperpigmentation and erythematous patches on the flexion 
surface of the upper arm and medial surface of her inner 
thighs.  See VA treatment records dated in November 1997, 
April 1998, July 1998, August 1998, and September 1998.  An 
April 1998 treatment record also reported that it was 
believed that the veteran's skin change was secondary to her 
steroid use.  As to her facial swelling, a single December 
1997 VA treatment record reported the veteran's complaints 
and treatment for facial swelling. 

When examined in November 1998 (immune disease examination) 
the veteran reported that, in cold weather (temperatures 
below 60 degrees), her fingers first turn white and ache and 
then turn red or purple.  On examination, the veteran had 
Cushingoid facies and intermittent blanching in the hands and 
some of the toes.  Moreover, when examined by an orthopedist 
in November 1998 it was reported that she had a full moon 
face from her steroid use.  Therefore, given that VA 
personnel in both VA treatment records and at VA examinations 
have observed both skin abnormalities on an exposed surface, 
the Board finds that the evidence, both positive and 
negative, is at least in equipoise.  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that her skin 
disability is analogous to eczema with exfoliation, 
exudation, or itching involving an exposed surface.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998).  Accordingly, a 
compensable ten-percent rating is assignable for the 
veteran's skin disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1998).  

Similarly, VA personnel in both a VA treatment record and at 
a VA examination have observed that the veteran had facial 
swelling secondary to the steroids she takes to treat her 
systemic lupus erythematosus.  The Board finds that the 
evidence, both positive and negative, is at least in 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
concludes that her swollen face is analogous to moderate 
disfiguring scars of the head, face, or neck.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (1998).  Accordingly, a separate 
ten- percent rating is assignable for the veteran's facial 
swelling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).


However, the record on appeal is devoid of evidence that 
shows either her skin problems or facial swelling are so 
severe that they would be entitled to the assignment of a 
higher rating.  Specifically, criteria for rating eczema 
allow a 30 percent rating only when it is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998).  Similarly, criteria for rating disfiguring scars of 
the head, face, or neck allow a 30 percent rating when there 
is severe disfigurement.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).  However, as outlined above, the veteran's 
symptoms do not indicate that the veteran's disabilities 
approximate such degrees of impairment.  Therefore, the Board 
finds that a higher rating is not warranted under either 
Diagnostic Code 7806 or Diagnostic Code 7800.

As stated above, the Board found that the veteran's blurred 
vision is most appropriately rated by analogy under 
Diagnostic Code 6018, chronic conjunctivitis, other (than 
trachomatous conjunctivitis).  Under Diagnostic Code 6018, a 
noncompensable evaluation is warranted for conjunctivitis 
which is healed with no residuals.  If there are residuals, 
the disability should be rated on the residuals.  A 10 
percent evaluation is warranted if there is active 
conjunctivitis with objective symptoms.  38 C.F.R. §§ 4.20, 
4.84a (1998).

Tellingly, while VA treatment records showed the veteran's 
complaints, diagnoses, and/or treatment for blurred vision 
(See VA treatment records dated in May 1997, November 1997, 
and April 1998), when examined by VA in January 1999, the 
veteran reported no problems provided she wore her glasses 
and no ocular signs of problems were found on examination.  
Moreover, a May 1997 treatment record reported the veteran's 
blurred vision was caused by Plaquenil and appeared to have 
cleared-up since she reduced the amount of Plaquenil she was 
taking and/or stopped taking Plaquenil.  The Board 
consequently concludes that the preponderance of the evidence 
since August 30, 1996, is against the claim that the veteran 
had an active vision problem.  Therefore, a compensable 
disability rating is no longer assignable 

for the veteran's vision abnormalities.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (1998).  Her vision correctable to 20/20 
does not allow for a compensable rating based on central 
visual acuity.  38 C.F.R. § 4.84a.  

As to the veteran's headaches, the Board notes that, since 
August 30, 1996, a VA neurologic examiner opined that, while 
the veteran had migraine headaches, they were not related to 
her systemic lupus erythematosus.  The foregoing medical 
opinion stands uncontradicted in the record.  Therefore, the 
Board will not consider whether the veteran's headaches were 
compensable under the Code for purposes of ascertaining the 
combined disability award to assign her service-connected 
systemic lupus erythematosus. 

In addition, the Board notes that the November 1998 VA immune 
disease examiner also reported that the veteran was adrenal 
suppressed and immune suppressed secondary to steroid use.  
However, the examiner did not identify any specific adverse 
symptomatology associated with the foregoing disease 
processes except for those problems outlined above.  
Therefore, by virtue of the above analysis, the Board has 
already considered any adverse symptomatology.

In summary, the Board finds that evaluating individually the 
adverse manifestations of the veteran's systemic lupus 
erythematosus from August 30, 1996, would only entitled the 
veteran to a combined disability rating of 30 percent.  
38 C.F.R. § 4.25 (1998) (four 10-percent ratings combine to 
30 percent).  Therefore, given the discussion above, the 
Board finds that the veteran's systemic lupus erythematosus 
symptoms from August 30, 1996, are best approximated by the 
criteria for a 60 percent rating under Diagnostic Code 6350, 
whether evaluating her case under the old criteria, new 
criteria, or by looking at her symptoms separately.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6350 (1996); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6350 (1998).  Therefore, the 
preponderance of the evidence is against the assignment of a 
rating higher than 60 percent for the veteran's service-
connected systemic lupus erythematosus from August 30, 1996.


In reaching the foregoing conclusions the Board had 
considered the veteran's statements to the RO and her 
personal hearing testimony (i.e., that her symptoms were 
causing severe impairment).  However, no one with medical 
expertise has adopted this characterization.  Additionally, 
none of the descriptions otherwise provided in the record 
suggests greater impairment due to systemic lupus 
erythematosus symptoms during either of the foregoing time 
periods.  The Board notes that a lay witness can testify as 
to the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the veteran's statements as to the severity of her 
systemic lupus erythematosus are not probative because a lay 
person (i.e., a person without medical expertise) is not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Based on the argument made at the veteran's August 1996 
personal hearing (i.e., her career as a clerk and 
cosmetologist were impaired by her systemic lupus 
erythematosus) the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1).  Although 
the veteran has described work problems because of difficulty 
with prolonged use of her hands, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321.  The current evidence of 
record does not demonstrate that her systemic lupus 
erythematosus has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that her service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

An evaluation greater than 30 percent for systemic lupus 
erythematosus for the period of July 7, 1993, to August 30, 
1996, is denied.

An evaluation greater than 60 percent for systemic lupus 
erythematosus from August 30, 1996, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

